Citation Nr: 1145339	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-31 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder and panic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from September 1995 to September 2006. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that denied the benefit sought on appeal. 


FINDING OF FACT

Bipolar and panic disorders were first manifested during the Veteran's active duty service. 


CONCLUSION OF LAW

Bipolar and panic disorders were incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

However, as the Board is granting the only claim being decided herein, entitlement to service connection for a psychiatric disability, that claim has been substantiated and there are no further VCAA duties in this case.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection for certain chronic diseases, including psychoses, will be rebuttably presumed if they are manifest to a compensable degree within one year following discharge from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011). 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (2011). 

The Veteran contends that her current psychiatric disability first manifested during her period of active service.  She reports having a break down in service after which she was diagnosed with panic and bipolar disorders, and for which she was treated in service.  The Veteran contends that since service separation she has continued to suffer from depression and a bipolar disorder. 

Service medical records reflect that at the appellant's February 1995 entrance examination, no psychiatric disability was reported or diagnosed.  Accordingly, as there was no indication of a mental disability upon entry into service, and as there is no evidence clearly and unmistakably rebutting the entrance examination findings, the Veteran must be presumed to have been psychiatrically sound at service entry.  38 U.S.C.A. § 1111 (West 2002). 

In June 2005, service treatment records show the Veteran was assessed with a sleep disturbance likely due to stress and mild underlying depression.  She was prescribed Ambien and Zoloft.  In September 2005, it was noted that she was taking Zoloft and Ambien.  In October 2005 the Veteran was seen for depression; she denied any prior history of depression and was counseled at the time.  

A report of medical history accompanying a separation physical of July 2006 shows that the Veteran reported nervous trouble, a loss of memory or neurological symptoms, frequent trouble sleeping, having received counseling, depression or excessive worry, and having been evaluated or treated for a mental condition.  She reported seeking treatment for an anxiety disorder and a bipolar disorder which caused the related symptoms.  The examining physician noted a diagnosis of bipolar disorder and noted the Veteran was taking Abilify.  In the accompanying report of medical assessment the examiner noted that the Veteran was having sleeping and anxiety disorders, and to have experienced anxiety attacks.  The appellant was diagnosed with anxiety and bipolar disorders.   

Following a November 2006 VA examination the Veteran was diagnosed with a bipolar disorder, and a panic disorder with agoraphobia.  The examiner opined that the Navy did not play a direct causative role in the development of either of these problems.  The examiner noted that the Veteran asserted that the Navy was not supportive of her as a mother in the Navy; however, the examiner could find no direct way in which the Navy played a causative role in the development of her bipolar and panic disorders.  

After a careful review of the evidence of record, the Board finds that the evidence of record demonstrates that bipolar and panic disorders were first manifested in service and they have continued since service separation.  Service treatment records are clear that the Veteran was treated for depression in service with prescription medicine.  A separation physical showed diagnoses of anxiety disorder and bipolar disorder with continued treatment with prescription medicine.  A VA examination conducted only two months after service separation resulted in diagnoses of bipolar and panic disorders.  A bipolar disorder is a psychosis and was shown not only in-service, but was also shown to a compensably disabling degree within a year of separation from active duty.  The appellant was on prescription psychotropic medication within a year of her discharge from active duty.  

Although the November 2006 VA examiner concluded that the Navy did not have a direct causative role in the development of the current diagnoses, the law does not require a causative role.  Rather, the law requires a temporal role.  38 U.S.C.A. § 1110.  The 2006 VA examiner noted the diagnoses of bipolar and panic disorders during the Veteran's time in the Navy.  The VA examiner did not provide any reasoning why the Veteran's current diagnosis of bipolar disorder was not related to her in-service treatment and diagnosis of the same disorder.  The examiner did not identify any postservice incurrent event that was responsible for the diagnoses of bipolar and panic disorders.  

Therefore, the VA report of examination is of little probative value because it fails to acknowledge the continuity of symptomatology of a chronic psychiatric disability that was first manifested during the Veteran's service and which continued following service separation.  There is no evidence providing any basis to disassociate the current diagnoses from the appellant's service.  

Therefore, entitlement to service connection for bipolar and panic disorders is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for bipolar and panic disorders is granted.  


____________________________________________
DEREK. R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


